DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received August 23, 2021. Claims 1, 4, 8-9, 12, 15 and 19-20 have been amended. Therefore, claims 1-22 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections set forth in the previous office action dated May 24, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, there is no teaching in the specification or original claims of a computer system for measuring speed of coding for a plurality of medical categories for each of a plurality of medical coders, measuring a number of risk adjustment factors (RAF) completed per hour for each of the plurality of medical coders, measuring expected false positive values for each of the plurality of medical coders, generating a metric as a 
Paragraphs 23-24 of Applicant Specification only teaches, measuring, wherein the proficiency of a coder can be done on as broad or as granular a level as desired, in which, coders may be ranked according to medical field expertise, or more broadly on global metrics. Proficiency includes the speed of a coder, as well as accuracy. Proficiency for a coder is measured by providing the coder a medical record for which the coding is already established. The coder undergoes the coding process and this data is collected by the system.
Examiner interprets the teaching as the claimed system collects the data and provides the proficiency results/outcome/scores/etc. The actual system does not do the measuring claimed breakdowns. Appropriate clarification and correction is required.

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, it is unclear how determining the medical category of the plurality of medical categories associated with the medical record is accomplished. With there being no teaching in the specification, Examiner is unsure how to properly search or interpret limitation. Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 2-11 and 13-22 are directed to procedures for certification of a number of medical coders. The claim(s) recite(s) certifying a plurality of medical coders for baseline competency; measuring speed of coding for a plurality of medical categories for each of the plurality of medical coders; measuring a number of risk adjustment factors (RAF) completed per hour for each of the plurality of medical coders; measuring expected false positive values for each of the plurality of medical coders; generating a metric as a function of the speed of coding. RAF completed per hour, and expected false positive values; measuring a proficiency level for a plurality of medical categories for each of the plurality of medical coders; measuring accuracy for each of the plurality of medical coders as a function of time; receiving a medical record in need of coding from a provider, wherein the medical record is associated with a medical category of the plurality of medical categories; determining the medical category of the plurality of medical categories associated with the medical record ; comparing the metric, proficiency level, and accuracy of the plurality of medical coders for the medical category of the medical record to facilitate a financial transaction between the provider and a selected medical coder of the plurality of medical coders; and transmitting, the medical record in need of coding, over a computer network, for processing.
The limitations of certifying a plurality of medical coders for baseline competency; measuring speed of coding for a plurality of medical categories for each of the plurality of medical coders; measuring a number of risk adjustment factors (RAF) completed per hour for each of the plurality of medical coders; measuring expected false positive values for each of the plurality of medical coders; generating a metric as a function of the speed of coding. RAF completed per hour, and expected false positive values; measuring a proficiency level for a plurality of medical categories for each of the plurality of medical Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions, but for the recitation of generic computer components. That is, other than reciting “processor, computer system/device,” nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people. For example, but for the “computer device” language, “receiving a medical record in need of coding from a provider” in the context of this claim encompasses the user manually retrieving medical records. Similarly, the transmitting the medical records in need of coding, covers being performed by managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers being performed by managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “processor, computer system/device” to perform all of the certifying a plurality of medical coders for baseline competency; measuring speed of coding for a plurality of medical categories for each of the plurality of medical coders; measuring a number of risk adjustment factors (RAF) completed per hour for each of the plurality of medical coders; measuring expected false positive values for each of the plurality of medical coders; generating a metric as a function of the speed of coding. RAF completed per hour, and expected false positive values; measuring a proficiency level for a 
Claim 1 has additional limitations (i.e. computer system/device). Claim 12 has additional limitations (i.e. processor, computer system/device). Looking to the specifications, these components are described at a high level of generality (¶ 0015; FIGS. 19A and 19B illustrate a Computer System 1900, which is suitable for implementing embodiments of the present invention. FIG. 19A shows one possible physical form of the Computer System 1900. Of course, the Computer System 1900 may have many physical forms ranging from a printed circuit board, an integrated circuit, and a small handheld device up to a huge super computer. Computer system 1900 may include a Monitor 1902, a Display 1904, a Housing 1906, a Disk Drive 1908, a Keyboard 1910, and a Mouse 1912. Disk 1914 is a computer-readable medium used to transfer data to and from Computer System 1900). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions 
Dependent claims 2-11 and 13-22 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Processes,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over U.S. Patent Application Pub. 2016/0048643 to Woods et al. in view of U.S. Patent Application Pub. US 2004/0073458 to Jensen further in view of U.S. Patent Application Pub. US 2010/0036680 to Familant.

As per Claim 1, Woods et al. teaches a health information management system, a method for administering a medical coder marketplace, the method comprising:
-- measuring speed of coding …. for each of the plurality of medical coders (see at least Woods et al. paragraphs 46, 54, 58, 62 and 94; wherein monitoring the performance of the medical coder may also include determining a speed of completion (i.e. speed of coding) associated with a particular task and/or determining a number of resultant codes (i.e. efficiency) associated with the one or more medical documents. In the latter scenario, the remote computer may be connected to the user's computer through a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider));
-- measuring a number of risk adjustment factors (RAF) completed per hour for each of the plurality of medical coders (see at least Woods et al. paragraphs 46, 54, 58, 62 and 94; wherein monitoring the performance of the medical coder may also include determining a speed of completion (i.e. speed of coding) associated with a particular task and/or determining a number of resultant codes (i.e. efficiency) associated with the one or more medical documents. In the latter scenario, the remote computer may be connected to the user's computer through a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider));

-- generating a metric as a function of the speed of coding, RAF completed per hour, and expected false positive values (see at least Woods et al. paragraphs 46, 54, 58, 62 and 94; wherein monitoring the performance of the medical coder may also include determining a speed of completion (i.e. speed of coding) associated with a particular task and/or determining a number of resultant codes (i.e. efficiency) associated with the one or more medical documents. In the latter scenario, the remote computer may be connected to the user's computer through a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider));
-- measuring a proficiency level …. for each of the plurality of medical coders (see at least Woods et al. paragraphs 46, 54, 58, 62 and 94; wherein monitoring the performance of the medical coder may also include determining a speed of completion (i.e. speed of coding) associated with a particular task and/or determining a number of resultant codes (i.e. efficiency) associated with the one or more medical documents. In the latter scenario, the remote computer may be connected to the user's computer through a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider));
-- measuring accuracy for each of the plurality of medical coders as a function of time (see at least Woods et al. paragraph 20; Embodiments provided herein are directed towards a system and method for gamification of medical coding.  Accordingly, gamification process 11 may be configured to support not only short-term and subjective measures but also measures that are objective (e.g. computed from data) and long-term (e.g., learning to handle difficult cases or ensuring accuracy).  In this way, gamification process 11 may provide a system that may support measuring and evaluating coders using 
Woods et al. fails to teach:
-- for a plurality of medical categories;
-- certifying a plurality of medical coders for baseline competency; 
-- receiving, from a provider computer device, a medical record in need of coding from a provider, wherein the medical record is associated with a medical category of the plurality of medical categories; 
-- determining the medical category of the plurality of medical categories associated with the medical record;
-- comparing the metric, proficiency level, and accuracy of the plurality of medical coders for the medical category of the medical record to facilitate a financial transaction between the provider and a selected medical coder of the plurality of medical coders; and
-- transmitting, to a computer device associated with the selected medical coder, the medical record in need of coding, over a computer network, for processing.
Jensen teaches each medical coder is authorized [i.e. certified] to work on one or more work pools (e.g. medical category), depending upon their qualifications.  Some examples of work pools (e.g. medical category) include: E & M, Family Practice, Pediatrics, OB/GYN (non-surgical), General Surgery, Podiatry, Cardiology, Radiology, Orthopedic Surgery, Psychology, Allergy/Immunology, etc. (see: paragraph 0050). In addition, Jensen teaches a method for processing medical documentation for a health care provider. The first operation is receiving a medical source document for a health care provider into a hosting server that is enabled to receive the medical source document in block 60.  A medical coder is enabled to access the medical source document on the hosting server via the computer network coupled to the hosting server in block 64 (e.g. receiving the transmitted record/data).  The medical coder is then allowed to code the medical source document to create the coded medical information.  The coded medical information is then transmitted (e.g. transmitted coded record/data).  to the health care provider (see: paragraph 0031, 0033). Furthermore, Jensen teaches medical coders are essential in ensuring a healthy bottom line for medical businesses.  As the first step in the revenue cycle, medical coders directly impact billing, reimbursement and accounts receivable.  The faster documents are able to 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include a health care provider medical documentation processing system as taught by Jensen within a computer-implemented method for use in a medical coding system as taught by Woods et al. with the motivation of facilitating the electronic creation of coded medical information based on the medical source document as analyzed by the medical coder (see: Jensen: paragraph 0011).
Woods and Jensen fail to teach:
-- comparing the metric, proficiency level, and accuracy of the plurality of medical coders for the medical category of the medical record to facilitate a financial transaction between the provider and a selected medical coder of the plurality of medical coders.
Familant teaches a metric useful both to hiring institutions such as hospitals as well as to the coding community itself.  The metric will provide greater transparency in the market place for medical coders allowing the best coders to command a premium (i.e. provide service to the highest bidder [auction]) for their services while institutions that hire medical coders can make intelligent tradeoffs between compensation and ability (see at least paragraphs 109-117).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include methods as taught by Familant with a method as taught by Woods et al. and Jensen with the motivation to establish a standard by which coders and computer assisted coding systems (CACs) can be evaluated along with creating a process by which variant products of human coders can be transformed into a consensus view for any given set of medical documentation (see Familant paragraph 3).
In accordance with Claims 1 and like system Claim 12, Woods et al. and Jensen teach measuring a proficiency level for each of the plurality of medical coders wherein the proficiency level comprises speed of coding, accuracy of coding, and efficiency of coding, further wherein efficiency of coding comprises a number of risk adjustment factors (RAF) completed per hour and expected false positive values; routing the medical record to one of the plurality of medical coders based upon the proficiency level of each of the plurality of medical coders; and based upon time availability of the coder, the 
Woods et al. and Jensen fail to explicitly teach the exact terminology as claimed to satisfy a coders proficiency level. However these differences are only found in the non-functional data selected for the coder efficiency. The coder proficiency level including a group consisting of speed of coding, accuracy of coding, and efficiency of coding is not functionally related to the method/system of analyzing proficiency level of a specific coder. Thus, this description material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include selecting different types of coder proficiency criterion because such data does not functionally relate to the method/system of analyzing proficiency level and merely selecting different types of proficiency level criterion from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

As per claim 2, Woods et al., Jensen and Familant teach a method of claim 1 wherein the proficiency level includes time spent to code a record and accuracy of coding (see: Woods et al.: paragraph 0046 and 0054, wherein monitoring the performance of the medical coder may be performed using a variety of different techniques.  For example, monitoring may include determining a complexity associated with a particular task and/or determining a level of accuracy associated with a particular task.  Monitoring may also include determining a speed of completion associated with a particular task and/or determining a number of resultant codes associated with the one or more medical documents.).
The obviousness of combining the teachings of Woods et al., Jensen and Familant are discussed in the rejection of claim 1, and incorporated herein.

As per claim 3, Woods et al., Jensen and Familant teach a method of claim 2 wherein the proficiency level is calculated granularly for a number of medical fields (see: Jensen: paragraph 0050, wherein some examples of work pools [i.e. fields] include: E & M, Family Practice, Pediatrics, OB/GYN 
The obviousness of combining the teachings of Woods et al., Jensen and Familant are discussed in the rejection of claim 1, and incorporated herein.

As per claim 4, Woods et al., Jensen and Familant teach a method of claim 2 wherein measuring the proficiency level comprises: 
-- presenting the medical coder with a known medical record, wherein the known medical record is one for which the coding is already established (see: Woods et al.: paragraphs 0059-0060 wherein a coder may be rewarded for working on difficult cases (i.e. known medical record) as measured by length, number of resultant codes, and/or medical specialty. As shown in FIG. 6, gamification process 11 may also show the coder's productivity in relation to others.  In some embodiments, the coder may be able to compare their productivity against expected and average productivity in a graph or table.  Additionally and/or alternatively, gamification process 11 may be configured to depict a goal that is appropriate for that coder's level of experience. In addition Woods et al. teaches in paragraphs 0070 wherein training may include monitoring a medical coder's performance associated with the one or more medical documents.  A determination of the performance of a particular medical coder may be achieved using a number of suitable techniques such as those described above.
--collecting coding data for the known medical record from the medical coder, wherein the coding data includes time spent coding (see: Woods et al.: paragraph 0072, wherein training material may be provided upon a determination of slow performance [i.e. time spent coding] and possibly on items that the particular coder has not worked upon previously); and 
--comparing the collected coding data against the established coding to determine accuracy (see: Woods et al.: paragraph 0070, wherein, monitoring may include monitoring an amount of time associated with completing a particular task and/or whether a particular coder has worked on a particular task previously. This may be compared against an average as calculated from the results of other coders.).
The obviousness of combining the teachings of Woods et al., Jensen and Familant are discussed in the rejection of claim 1, and incorporated herein.

As per claim 5, Woods et al., Jensen and Familant teach a method of claim 1 wherein the routing of the medical record to one of the plurality of medical coders includes optimizing at least one of throughput and accuracy of medical records coded, wherein the optimization compares availability of each of the plurality of the medical coders, proficiency level of each of the plurality of medical coders, and number of medical records requiring coding (see: Woods et al.: paragraphs 0046 and 0054 and 0058, where in addition to throughput, gamification process 11 may be configured to support accuracy improvements by, for example, rewarding coders whose work is not denied by insurers or who pass quality assurance spot-checks.).
The obviousness of combining the teachings of Woods et al., Jensen and Familant are discussed in the rejection of claim 1, and incorporated herein.

As per claim 6, Woods et al., Jensen and Familant teach a method of claim 1 further comprising presenting the proficiency level of each of the plurality of medical coders to the provider (see: Woods et al.: paragraph 0060, as shown in FIG. 6, gamification process 11 may also show the coder's productivity in relation to others. Examiner notes that Woods et al. does not explicitly teach present data to a provider, however Examiner interprets presenting stats to provider is equivalent to presenting/displaying the data to all persons of interest).
The obviousness of combining the teachings of Woods et al., Jensen and Familant are discussed in the rejection of claim 1, and incorporated herein.

As per claim 7, Woods et al., Jensen and Familant teach a method of claim 6 wherein the routing of the medical record to one of the plurality of medical coders is performed by selection by the provider for a particular medical coder's time (see: Woods et al.: paragraphs 0042-0043 and 0070, wherein encounters in a "Work Queue" may be manipulated by a system administrator or manager to allow case assignment to coders work queues based on certain criteria [i.e. speed/time]. A determination of the performance of a particular medical coder may be achieved using a number of suitable techniques such as those described above.  For example, monitoring may include monitoring an amount of time 
The obviousness of combining the teachings of Woods et al., Jensen and Familant are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Woods et al., Jensen and Familant teach a method of claim 7 wherein the selection of the particular medical coder is performed via a bidding process (see: Jensen: paragraph 0064, wherein the operations managers [i.e. providers] are able to manually override the automated priorities in order to re-route medical source documents and transcriptions to particular medical coders as system managers deem appropriate. Examiner interprets that the manual override of the automated priorities in order to re-route medical source documents to particular medical coders is a form of bidding [i.e. command/request].).
The obviousness of combining the teachings of Woods et al., Jensen and Familant are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, Woods et al., Jensen and Familant teach a method of claim 7 wherein the selection of the particular medical coder is based upon a given cost structure dependent upon the proficiency level of the particular medical coder (see: Jensen: paragraph 0008, medical coders are essential in ensuring a healthy bottom line for medical businesses.  As the first step in the revenue cycle, medical coders directly impact billing, reimbursement and accounts receivable.  The faster documents are able to be coded, the more timely a return can be provided to the health care provider.  When coding is not done in a timely manner, medical charts remain un-coded, discharge-not final-bill days climb and revenue is left sitting on the table.).
The obviousness of combining the teachings of Woods et al., Jensen and Familant are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, Woods et al., Jensen and Familant teach a method of claim 1 further comprising providing the medical record to more than one medical coder in order to ensure enhanced coding 
The obviousness of combining the teachings of Woods et al., Jensen and Familant are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Woods et al., Jensen and Familant teach a method of claim 1 wherein the medical record is selected from a plurality of pre-audited medical records (see: Jensen: paragraph 0026).
The obviousness of combining the teachings of Woods et al., Jensen and Familant are discussed in the rejection of claim 1, and incorporated herein.

CLAIMS 12-22
Claims 12-22 are directed to a system. Claims 12-22 recite the same or substantially similar limitations as those addressed above for Claims 1-11 as taught by references Woods et al., Jensen and Familant. Claims 12-22 are therefore rejected for the same reasons as set forth above for Claims 1-11 respectively.

Response to Arguments
Applicant’s arguments filed August 23, 2021 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Rejections Under 35 U.S.C. §101 The rejection of Claims 1-22 under 35 U.S.C. §101 as being directed to non-statutory subject matter is respectfully traversed.
(2) No combination of Woods, Jensen, and Familant describes or suggests a method as is recited in Claim 1. More specifically, no combination of Woods, Jensen, and Familant describes or suggests Notably, Woods does not describe or suggest a) measuring speed of coding for a plurality of medical categories for each of the plurality of medical coders, b) measuring a proficiency level for the plurality of medical categories for each of the plurality of medical coders, c) receiving, from a provider computer 

Applicant's arguments, with respect to argument (1) in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to Claims 1 and 12. However, Examiner respectfully maintains rejection based on response to argument in previous office action. 
In response to argument (2), Examiner respectfully disagrees. Woods et al. teaches a health information management system, a method for administering a medical coder marketplace, the method comprising:
-- measuring speed of coding …. for each of the plurality of medical coders (see at least Woods et al. paragraphs 46, 54, 58, 62 and 94; wherein monitoring the performance of the medical coder may also include determining a speed of completion (i.e. speed of coding) associated with a particular task and/or determining a number of resultant codes (i.e. efficiency) associated with the one or more medical documents. In the latter scenario, the remote computer may be connected to the user's computer through a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider));
-- measuring a number of risk adjustment factors (RAF) completed per hour for each of the plurality of medical coders (see at least Woods et al. paragraphs 46, 54, 58, 62 and 94; wherein monitoring the performance of the medical coder may also include determining a speed of completion (i.e. speed of coding) associated with a particular task and/or determining a number of resultant codes (i.e. 
-- measuring expected false positive values for each of the plurality of medical coders (see at least Woods et al. paragraphs 46, 54, 58, 62 and 94; wherein monitoring the performance of the medical coder may also include determining a speed of completion (i.e. speed of coding) associated with a particular task and/or determining a number of resultant codes (i.e. efficiency) associated with the one or more medical documents. In the latter scenario, the remote computer may be connected to the user's computer through a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider));
-- generating a metric as a function of the speed of coding, RAF completed per hour, and expected false positive values (see at least Woods et al. paragraphs 46, 54, 58, 62 and 94; wherein monitoring the performance of the medical coder may also include determining a speed of completion (i.e. speed of coding) associated with a particular task and/or determining a number of resultant codes (i.e. efficiency) associated with the one or more medical documents. In the latter scenario, the remote computer may be connected to the user's computer through a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider));
-- measuring a proficiency level …. for each of the plurality of medical coders (see at least Woods et al. paragraphs 46, 54, 58, 62 and 94; wherein monitoring the performance of the medical coder may also include determining a speed of completion (i.e. speed of coding) associated with a particular task and/or determining a number of resultant codes (i.e. efficiency) associated with the one or more medical documents. In the latter scenario, the remote computer may be connected to the user's computer through a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider));
-- measuring accuracy for each of the plurality of medical coders as a function of time (see at least Woods et al. paragraph 20; Embodiments provided herein are directed towards a system and 
Woods et al. fails to teach:
-- for a plurality of medical categories;
-- certifying a plurality of medical coders for baseline competency; 
-- receiving, from a provider computer device, a medical record in need of coding from a provider, wherein the medical record is associated with a medical category of the plurality of medical categories; 
-- determining the medical category of the plurality of medical categories associated with the medical record;
-- comparing the metric, proficiency level, and accuracy of the plurality of medical coders for the medical category of the medical record to facilitate a financial transaction between the provider and a selected medical coder of the plurality of medical coders; and
-- transmitting, to a computer device associated with the selected medical coder, the medical record in need of coding, over a computer network, for processing.
Jensen teaches each medical coder is authorized [i.e. certified] to work on one or more work pools (e.g. medical category), depending upon their qualifications.  Some examples of work pools (e.g. medical category) include: E & M, Family Practice, Pediatrics, OB/GYN (non-surgical), General Surgery, Podiatry, Cardiology, Radiology, Orthopedic Surgery, Psychology, Allergy/Immunology, etc. (see: paragraph 0050). In addition, Jensen teaches a method for processing medical documentation for a health care provider. The first operation is receiving a medical source document for a health care provider into a hosting server that is enabled to receive the medical source document in block 60.  A medical coder is enabled to access the medical source document on the hosting server via the computer network coupled to the hosting server in block 64 (e.g. receiving the transmitted record/data).  The medical coder is then allowed to code the medical source document to create the coded medical information.  The 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include a health care provider medical documentation processing system as taught by Jensen within a computer-implemented method for use in a medical coding system as taught by Woods et al. with the motivation of facilitating the electronic creation of coded medical information based on the medical source document as analyzed by the medical coder (see: Jensen: paragraph 0011).
Woods and Jensen fail to teach:
-- comparing the metric, proficiency level, and accuracy of the plurality of medical coders for the medical category of the medical record to facilitate a financial transaction between the provider and a selected medical coder of the plurality of medical coders.
Familant teaches a metric useful both to hiring institutions such as hospitals as well as to the coding community itself.  The metric will provide greater transparency in the market place for medical coders allowing the best coders to command a premium (i.e. provide service to the highest bidder [auction]) for their services while institutions that hire medical coders can make intelligent tradeoffs between compensation and ability (see at least paragraphs 109-117).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include methods as taught by Familant with a method as taught by Woods et al. and Jensen with the motivation to establish a standard by which coders and computer assisted coding systems (CACs) can be evaluated along with creating a process by which variant products of human coders can be transformed into a consensus view for any given set of medical documentation (see Familant paragraph 3).
In accordance with Claims 1 and like system Claim 12, Woods et al. and Jensen teach measuring a proficiency level for each of the plurality of medical coders wherein the proficiency level comprises 
Woods et al. and Jensen fail to explicitly teach the exact terminology as claimed to satisfy a coders proficiency level. However these differences are only found in the non-functional data selected for the coder efficiency. The coder proficiency level including a group consisting of speed of coding, accuracy of coding, and efficiency of coding is not functionally related to the method/system of analyzing proficiency level of a specific coder. Thus, this description material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include selecting different types of coder proficiency criterion because such data does not functionally relate to the method/system of analyzing proficiency level and merely selecting different types of proficiency level criterion from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20080077443 A1 to Singer.: The present invention relates generally to medical record coding and audit systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626